Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 10 is objected to.  The limitation “in connection with s X11 in Formula 1A” appears to be incorrect and should be amended to --in connection with X11 in Formula 1A--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parham et al. (US Pat. 8,785,626, cited on Applicants information disclosure statement, filed on 5/22/20).
Claim 1: Parham et al. teaches substituted indoloacridines for organic electroluminescent devices which satisfy formulae (1) or (2) as taught in the abstract.  Some exemplified compounds anticipate the limitations of formula 1 of claim 1 such as the middle compound taught on column 83 of Parham et al.  This compound anticipates formula 1 of claim 1 with variables n11 and n12 being equal to 1, variable a11 being equal to 1, variable L11 being equal to a substituted C3 heterocyclic group (phenyltriazinyl), variables A11 and A12 being equal to a group which anticipates formula 1B of claim 1 with variable X11 being equal to C(R14)(R15), variable X12 being equal to C(R16)(R17) with variables R14 through R17 being equal to a C1 alkyl group (methyl), variable b11 being equal to two, variables b12 and b13 being equal to 3, and all variables R11 through R13 being equal to hydrogen.
Claims 4-6: The middle compound in column 83 of Parham et al. has variable a11 equal to 1, n11 equal to 1, and n11 + n12 is equal to 2, thereby anticipating claims 4-6.
Claim 7: In the middle compound in column 83 of Parham et al., variables X11 and X12 are equal to C(R14)(R15) and C(R16)(R17), thereby anticipating claim 7.
11 through R17 in the compound in column 83 are equal to hydrogen, thereby anticipating claims 8 and 9.
Claim 13: While Parham et al. does not specifically teach that the compounds taught therein, including the compound in column 83 has a bond dissociation energy of greater than about 1.8 eV as required by claim 13, such a feature would be expected to be present.  Specifically, Applicants specification teaches that carbon-nitrogen bonds present in amine or carbazole moieties have relatively low bond dissociation energy which may result in a decreased molecular stability and lifespan of organic light-emitting devices which comprise such compounds.  Condensed cyclic compounds are taught by Applicants as having a high bond dissociation energy which may result in improved lifespans of organic light-emitting devices which comprise such condensed compounds.  Because the compounds taught by Parham et al. and those claimed by Applicants share the same condensed moiety, it would be expected that the compounds taught by Parham et al. would have high bond dissociation energies greater than about 1.8 eV as required by claim 13.  
Claims 14 and 15: The inventive compounds taught by Parham et al. are exemplified to be employed as host materials in an emission layer of an organic light-emitting device which comprises a first and second electrode (anode and cathode) where the emission layer is located between the two electrodes.  While the compound taught on column 83 is not exemplified in such a device, the preparation of an organic light-emitting device comprising any one of the explicitly taught compounds of Parham et al., including the compound taught on column 83, is at once envisaged.  The employment of this compound in the manner shown in table 1 of Parham et al. would anticipate all of the limitations of claims 14 and 15.
Claim 16: The devices taught in table 1 include an anode, a hole transport layer, an electron blocking layer, an emission layer, an optional hole blocking layer, an electron transport layer, an optional electron injection layer, and a cathode (185:3-17).  Such devices satisfy the limitations of claim 16.
Claim 17: Parham et al. teaches that compounds which satisfy general formulae (1), (2) and (16) to (82) may be employed in an electron-blocking layer (166:26-29).  The middle compound taught in column 83 is one such compound which satisfies general formula (50).  As such, the employment of any of the explicitly taught compounds in an electron-blocking layer is at once envisaged and anticipates the limitations of claim 17.
1 teaches a compound similar to the one relied upon in column 83 of Parham et a. (the compound taught in claim 6 of Li et al.).  This compound is taught to be a thermally activated delayed fluorescent material which by accepted definition has a HOMO-LUMO energy gap at or below 0.3 eV.  This teaching further supports the position of inherency regarding condition 2 of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US Pat. 8,785,626), as applied to claim 1 above.
Claims 2, 3 and 11: While Parham et al. does not exemplify a compound which satisfies the structural limitations of claims 2, 3 and 11, it is submitted that it would have been obvious to one having ordinary skill in the art to have prepared a compound which satisfies the limitations of these claims.  Specifically, Parham et al. teaches that preferred compounds are those which satisfy one of formulae (25) to (58) as taught on columns 11-17.  Variable Y is also preferred to be one of CR2, NR, O or S as taught at 8:50-54.  Linker L is taught to preferably be, inter alia, a chemical bond or a divalent aromatic or heteroaromatic ring system having 5-24 aromatic ring atoms (10:23-32).  With these teachings in mind, it would have been obvious to one having ordinary skill in the art to have prepared a compound which satisfies formula (55) where variables Y are each independently selected from CR2, O, and S, and linker L is a divalent aromatic linker having 5-24 aromatic ring atoms.  Variable R in formula (55) would be equal to one which satisfies one of formula (3) through (6).  Specifically taught aromatic ring systems are those taught 7:12-47 and includes many of the linkers recited in claim 2, including those which satisfy formulae 4-1 through 4-12.  Applying these teachings to formula (55) results in compounds which have the formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where variable Y includes CR2, O and/or S.  Such a compound satisfies the structural limitations of claims 2, 3 and formula 1-11 of claim 11.
Claim 10: While Parham et al. does not exemplify a compound which satisfies one which satisfies one of formulae 1-1 and 1-2 of claim 10, it would have been obvious to one having ordinary skill in the art to have prepared a compound which meets the limitations of at least formula 1-1 of claim 10 given the overall teachings of Parham et al.  Specifically, compounds taught by Parham et al. include those of general formula (58) taught on column 58.  Each variable Y in the compounds taught by Parham et al. may independently equal to, inter alia, a CR2 group, a SiR2 group, O, and S.  One of ordinary skill in the art would have therefore considered a compound of general formula (58) with both variables Y equal to one of the groups recited above.  Additionally, the preferred linkers taught by Parham et al. are those which satisfy 11 of claim 1 as taught in formulae (10) through (15) of Parham et al.  Compounds which satisfy formula 1-1 of claim 10 are therefore obvious to one having ordinary skill in the art given the overall teachings of Parham et al.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US Pat. 8,785,626) as applied to claims 1 and 14 above.
Parham et al. teaches that the organic electroluminescent device is selected from organic thin-film transistors (133:52).  One having ordinary skill in the art understands that organic thin-film transistors have a source electrode, a drain electrode, and an organic layer coupled to one of the source and drain electrodes.  Further, tandem white light-emitting devices, which are also taught by Parham et al. at 133:60-134:13, are known to employ thin-film transistors electrically coupled to one of the electrodes which drives the WOLED.  As such, one of ordinary skill in the art would have understood that devices which satisfy the limitations of claim 20 are possible given the overall teachings of Parham et al.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited on the attached PTO-892 form.